UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2010 URS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 1-7567 94-1381538 (Commission File No.) (IRS Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415)774-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 28, 2010, URS Corporation (“URS”) and Universe Bidco Limited, a wholly-owned subsidiary of URS (“Bidco”), announced the terms of a recommended cash offer pursuant to Rule 2.5 of the United Kingdom City Code on Takeovers and Mergers (the “Offer”) to acquire Scott Wilson Group plc. (“Scott Wilson”), a U.K.-based infrastructure engineering and design firm.Under the terms of the Offer, Bidco will offer to purchase all of the shares of Scott Wilson for approximately £161 million, or approximately $242 million. Each shareholder of Scott Wilson may elect to receive £2.10 per share in cash or a loan note for the same cash value guaranteed by URS. The parties also entered into an Implementation Agreement containing obligations regarding the conduct of Scott Wilson prior to the approval of the Offer, the recommendation of the Offer by Scott Wilson’s directors and other matters. In addition, Scott Wilson has given URS rights to match any superior offer, as well as a break-up fee payable to URS equal to 1% of the offer price if Scott Wilson's directors withdraw their recommendation of the Offer and Scott Wilson is acquired by another bidder.The transaction was unanimously approved by both URS’ and Scott Wilson’s Board of Directors. Both parties intend that the Offer will be structuredasa court-sanctioned scheme of arrangement (the “Scheme”) under Part26 of the United Kingdom Companies Act 2006 (the “2006 Act”), including an associated capital reduction (the “Capital Reduction”). The Offer will be subject to a number of customary terms and conditions, includingregulatory and other clearances, authorizations and approvals, among them approval of the U.K. courts and regulators in various jurisdictions as well as two separate approvals of the Scott Wilson shareholders.More specifically, at a Scott Wilson shareholders’ meeting convened pursuant to an order of the High Court of Justice in England and Wales (the “Court Meeting”) (or at any adjournment thereof), the Scheme must be approved by a majority in number of the holders of Scott Wilson shares (or any relevant class or classes thereof), present and voting either in person or by proxy, representing 75% or more in value of the Scott Wilson shares voted by those Scott Wilson shareholders. In addition, at a general meeting of the Scott Wilson shareholders in connection with the Scheme (the “General Meeting”), a special resolution implementing the Scheme and approving the associated Capital Reduction and relatedamendments to the Scott Wilson articles of association must be passed by the holders ofScott Wilson shares representing not less than 75% of the votes cast.Implementation of the Scheme and confirmation of the Capital Reduction will also require the sanction of the High Court of Justice in England and Wales. There can be no assurance that these approvals, authorizations or clearances, or any of them, will be obtained, that the other conditions to the Offer will be satisfied, that the Offer will be accepted over any competing offers, that the acquisition will be completed on these terms or at all or, if completed, that URS will realize any of the anticipated benefits of the transaction. The foregoing description of the Offer is qualified in its entirety by reference to the full text of the Offer and the Implementation Agreement, which are filed as exhibits to this report and are incorporated into this report by reference.The Offer and the Implementation Agreement, which have been included to provide investors with information regarding their respective terms, contain assurances and confirmations of each of URS, Scott Wilson and Bidco, are not intended to provide any other factual information about URS, Scott Wilson or Bidco. The assertions embodied in those assurances and confirmations were made for purposes of the various documents and are subject to qualifications and limitations agreed to by the respective parties in connection with negotiating their respective terms. In addition, certain assurances and confirmations were made as of a specific date, may be subject to a contractual standard of materiality different from the standard of what might be viewed as material to stockholders, or may have been used for purposes of allocating risk between the respective parties rather than establishing matters as facts.
